Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 have been examined.

Allowable Subject Matter

Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, overcoming the claim objections, 35 U.S.C. 112th (b) rejections, and overcoming the double patenting rejection.

Reason for Allowance

	The following is an examiner’s statement of reasons for allowance: The prior arts fail to teach the invention for an IOT network, comprising: a plurality of IOT network nodes, each node comprising at least one CPU, memory, firmware, an operating system, and I/O for communicating with other nodes; wherein a first MDTU is one of said plurality of IOT network nodes; a plurality of first MDTU sensors, wherein each one of said plurality of first MDTU sensors is designed to provide sensor data of a physical parameter to the said first MDTU; wherein said MDTU is configured to retransmit sensor data from each one of said plurality of first MDTU sensors in the form of message data units to at least one other node of the IOT network; a cloud controller; wherein said cloud controller is configured to communicate policies and tasks to plural nodes of said plurality of IOT network nodes; and wherein said cloud controller is configured to determine policies and tasks to transmit to said plural nodes based at least in part upon data received by said cloud controller from nodes of said IOT network; wherein said cloud controller is configured to execute periodic triggers, application layer triggers, and device awareness triggers; wherein said cloud controller is configured to execute application layer triggers when said cloud controller finds no periodic trigger.

Double Patenting 
	
Instant Application

1. A novel IOT network, comprising:


a plurality of IOT network nodes, each node comprising at least one CPU, memory,
firmware, an operating system, and I/O for communicating with other nodes;

wherein a first MDTU is one of said plurality of IOT network nodes;


a plurality of first MDTU sensors, wherein each one of said plurality of first MDTU
sensors is designed to provide sensor data of a physical parameter to the said first MDTU;


wherein said MDTU is configured to retransmit sensor data from each one of said
plurality of first MDTU sensors in the form of message data units to at least one other node of the IOT network.

2. The IOT network of claim 1: wherein said first MDTU further comprises a network edge agent configured to receive and implement policies and tasks transmitted to it from a cloud controller.
3. The IOT network of claim 1, further comprising said cloud controller;
wherein said cloud controller is configured to communicate policies and tasks to plural nodes of said plurality of IOT network nodes; and
wherein said could controller is configured to determine policies and tasks to transmit to said plural nodes based at least in part upon data received by said could controller from nodes of said IOT network.

4. The IOT network of claim 3 wherein said cloud controller is programmed to determine and communicate policies and tasks to said plural nodes of said plurality of IOT network nodes that improve at least one of spectral efficiency, resource utilization rate, and real-time ability.
5. The IOT network of claim 3 wherein said cloud controller is configured to execute periodic triggers, application layer triggers, and device awareness triggers.
6. The IOT network of claim 5 wherein said cloud controller is configured to execute application layer triggers when it finds no periodic trigger.
7. The IOT network of claim 6 wherein said cloud controller is configured to execute device awareness triggers when it finds no application layer trigger.
8. The IOT network of claim 3 wherein said could controller is configured to determine policies and tasks to transmit to said plural nodes based at least in part upon sensor data received by said cloud controller and resulting from measurement of a physical parameter by one of said plurality of first MDTU sensors.
9. The IOT network of claim 1 wherein said first MDTU is configured to transmit sensor data from different one of said plurality of first MDTU sensors along different communication paths.
10. The IOT network of claim 1 wherein said first MDTU is configured to split a stream
of data originating from one sensor into distinct streams and to transmit the distinct streams of data along different communication paths.

11. The IOT network of claim 10 wherein said first MDTU stores latency and bandwidth limits of different communication paths in the IOT network and determines which communication path to send at least one of the distinct streams based upon one of the stored latency and bandwidth limits.
12. The IOT network of claim 1, wherein said first MDTU is configured to execute a sensor hash function on sensor data and transmit the output of the hash function (sensor hash) with corresponding sensor data.
13. The IOT network of claim 1, wherein said first MDTU is configured to seed a key generating algorithm with sensor data that results from measurement of a physical quantity and a sensor hash.
14. The IOT network of claim 1, wherein said IOT network is programmed and/or configured to provide a Virtual Reality (VR) based upon sensor data collected from a plurality of sensors.
15. The IOT network of claim 15, wherein said IOT network is programmed to determine a time evolution of said VR based upon sensor data collected from a plurality of sensors.
16. The IOT network of claim 15, wherein said IOT network is programmed to transmit instructions when said time evolution of said VR predicts a predetermined event.
17. The IOT network of claim 15, wherein said IOT network is programmed to run simulations by varying sensor data collected from a plurality of sensors to time evolution of simulations.
18. The IOT network of claim 17, wherein said IOT network is configured to store results of simulations for at least one of geographic region abnormalities and logical region abnormalities.
19. The IOT network of claim 17, wherein said IOT network is configured determine responses to simulations that are relatively effective in achieving a desired result.
20. The IOT network of claim 19, wherein said desired result is fire suppression.

Applications 17519614; 17519616; 17519612; 17519615; 17520751; 17520740; 17520750; 17520752; 17520754

1. A novel IOT network, comprising:


a plurality of IOT network nodes, each node comprising at least one CPU, memory,
firmware, an operating system, and I/O for communicating with other nodes;

wherein a first MDTU is one of said plurality of IOT network nodes;


a plurality of first MDTU sensors, wherein each one of said plurality of first MDTU
sensors is designed to provide sensor data of a physical parameter to the said first MDTU;


wherein said MDTU is configured to retransmit sensor data from each one of said
plurality of first MDTU sensors in the form of message data units to at least one other node of the IOT network.

2. The IOT network of claim 1: wherein said first MDTU further comprises a network edge agent configured to receive and implement policies and tasks transmitted to it from a cloud controller.

3. The IOT network of claim 1, further comprising said cloud controller;
wherein said cloud controller is configured to communicate policies and tasks to plural nodes of said plurality of IOT network nodes; and
wherein said could controller is configured to determine policies and tasks to transmit to said plural nodes based at least in part upon data received by said could controller from nodes of said IOT network.

4. The IOT network of claim 3 wherein said cloud controller is programmed to determine and communicate policies and tasks to said plural nodes of said plurality of IOT network nodes that improve at least one of spectral efficiency, resource utilization rate, and real-time ability.
5. The IOT network of claim 3 wherein said cloud controller is configured to execute periodic triggers, application layer triggers, and device awareness triggers.
6. The IOT network of claim 5 wherein said cloud controller is configured to execute application layer triggers when it finds no periodic trigger.
7. The IOT network of claim 6 wherein said cloud controller is configured to execute device awareness triggers when it finds no application layer trigger.
8. The IOT network of claim 3 wherein said could controller is configured to determine policies and tasks to transmit to said plural nodes based at least in part upon sensor data received by said cloud controller and resulting from measurement of a physical parameter by one of said plurality of first MDTU sensors.
9. The IOT network of claim 1 wherein said first MDTU is configured to transmit sensor data from different one of said plurality of first MDTU sensors along different communication paths.

10. The IOT network of claim 1 wherein said first MDTU is configured to split a stream
of data originating from one sensor into distinct streams and to transmit the distinct streams of data along different communication paths.

11. The IOT network of claim 10 wherein said first MDTU stores latency and bandwidth limits of different communication paths in the IOT network and determines which communication path to send at least one of the distinct streams based upon one of the stored latency and bandwidth limits.
12. The IOT network of claim 1, wherein said first MDTU is configured to execute a sensor hash function on sensor data and transmit the output of the hash function (sensor hash) with corresponding sensor data.
13. The IOT network of claim 1, wherein said first MDTU is configured to seed a key generating algorithm with sensor data that results from measurement of a physical quantity and a sensor hash.
14. The IOT network of claim 1, wherein said IOT network is programmed and/or configured to provide a Virtual Reality (VR) based upon sensor data collected from a plurality of sensors.
15. The IOT network of claim 15, wherein said IOT network is programmed to determine a time evolution of said VR based upon sensor data collected from a plurality of sensors.
16. The IOT network of claim 15, wherein said IOT network is programmed to transmit instructions when said time evolution of said VR predicts a predetermined event.
17. The IOT network of claim 15, wherein said IOT network is programmed to run simulations by varying sensor data collected from a plurality of sensors to time evolution of simulations.
18. The IOT network of claim 17, wherein said IOT network is configured to store results of simulations for at least one of geographic region abnormalities and logical region abnormalities.
19. The IOT network of claim 17, wherein said IOT network is configured determine responses to simulations that are relatively effective in achieving a desired result.
20. The IOT network of claim 19, wherein said desired result is fire suppression.


Claims 1-20 of this application is patentably indistinct from claim 1-20 of Application No. 17519614, 17519616, 17519612, 17519615, 17520751, 17520740, 17520750, 17520752, and 17520754. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17519614 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17519616 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17519612 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17519615 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17520751 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17520740 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17520750 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17520752 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claims 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of copending Application No. 17520754 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Instant Application

1. A novel IOT network, comprising:


a plurality of IOT network nodes, each node comprising at least one CPU, memory,
firmware, an operating system, and I/O for communicating with other nodes;


wherein a first MDTU is one of said plurality of IOT network nodes;





a plurality of first MDTU sensors, wherein each one of said plurality of first MDTU
sensors is designed to provide sensor data of a physical parameter to the said first MDTU;



wherein said MDTU is configured to retransmit sensor data from each one of said
plurality of first MDTU sensors in the form of message data units to at least one other node of the IOT network.




3. The IOT network of claim 1, further comprising said cloud controller;
wherein said cloud controller is configured to communicate policies and tasks to plural nodes of said plurality of IOT network nodes; and
wherein said could controller is configured to determine policies and tasks to transmit to said plural nodes based at least in part upon data received by said could controller from nodes of said IOT network.
5. The IOT network of claim 3 wherein said cloud controller is configured to execute periodic triggers, application layer triggers, and device awareness triggers.
6. The IOT network of claim 5 wherein said cloud controller is configured to execute application layer triggers when it finds no periodic trigger.
10. The IOT network of claim 1 wherein said first MDTU is configured to split a stream
of data originating from one sensor into distinct streams and to transmit the distinct streams of data along different communication paths.

2. The IOT network of claim 1: wherein said first MDTU further comprises a network edge agent configured to receive and implement policies and tasks transmitted to it from a cloud controller.
4. The IOT network of claim 3 wherein said cloud controller is programmed to determine and communicate policies and tasks to said plural nodes of said plurality of IOT network nodes that improve at least one of spectral efficiency, resource utilization rate, and real-time ability.
7. The IOT network of claim 6 wherein said cloud controller is configured to execute device awareness triggers when it finds no application layer trigger.
8. The IOT network of claim 3 wherein said could controller is configured to determine policies and tasks to transmit to said plural nodes based at least in part upon sensor data received by said cloud controller and resulting from measurement of a physical parameter by one of said plurality of first MDTU sensors.
9. The IOT network of claim 1 wherein said first MDTU is configured to transmit sensor data from different one of said plurality of first MDTU sensors along different communication paths.
11. The IOT network of claim 10 wherein said first MDTU stores latency and bandwidth limits of different communication paths in the IOT network and determines which communication path to send at least one of the distinct streams based upon one of the stored latency and bandwidth limits.
12. The IOT network of claim 1, wherein said first MDTU is configured to execute a sensor hash function on sensor data and transmit the output of the hash function (sensor hash) with corresponding sensor data.
13. The IOT network of claim 1, wherein said first MDTU is configured to seed a key generating algorithm with sensor data that results from measurement of a physical quantity and a sensor hash.
14. The IOT network of claim 1, wherein said IOT network is programmed and/or configured to provide a Virtual Reality (VR) based upon sensor data collected from a plurality of sensors.
15. The IOT network of claim 15, wherein said IOT network is programmed to determine a time evolution of said VR based upon sensor data collected from a plurality of sensors.
16. The IOT network of claim 15, wherein said IOT network is programmed to transmit instructions when said time evolution of said VR predicts a predetermined event.
17. The IOT network of claim 15, wherein said IOT network is programmed to run simulations by varying sensor data collected from a plurality of sensors to time evolution of simulations.
18. The IOT network of claim 17, wherein said IOT network is configured to store results of simulations for at least one of geographic region abnormalities and logical region abnormalities.

Applications 16605191



1. An internet of Things (IOT) network, comprising: 

a plurality of IOT network nodes, each node comprising at least one CPU, memory, firmware, | an operating system, I/O for communicating with other nodes; and a cloud controller, 

wherein a first MDTU (Multimode Data Transmit Unit) is one of said plurality of IOT network nodes and includes a transceiver configured to receive data from different sensors based on transmission modes or protocols; 

wherein said plurality of IOT network nodes comprises a plurality of MDTU sensors, each one of said plurality of MDTU sensors being configured to provide sensor data to said first MDTU; 

wherein the transceiver of said first MDTU is configured to retransmit the sensor data from each one of said plurality of MDTU sensors to at least one other node of the IOT network; 


wherein said first MDTU is configured to split a stream of data originating from one sensor into distinct streams and to transmit the distinct streams of data along different communication paths;







wherein said cloud controller is configured to communicate policies and/or tasks to plural nodes of said plurality of IOT network nodes;


wherein said cloud controller is configured to determine policies and/or tasks to transmit ta said plural nodes based at least in part upon data received by said cloud controller from nodes of said IOT network, 


wherein said cloud controller is configured to execute periodic triggers. application layer triggers, and/or device awareness triggers: and 

wherein said cloud controller is configured to execute application layer triggers when said cloud controller finds no periodic trigger.










2. The IOT network of claim 1: wherein said first MDTU further comprises a network edge agent configured to receive and implement policies and tasks transmitted to the network edge agent from the cloud controller.
4. The IOT network of claim 1 wherein said cloud controller is programmed to determine and communicate policies and tasks to said plural nodes of said plurality of IOT network nodes that improve at least one of spectral efficiency, resource utilization rate, and real-time ability.
7. The IOT network of claim 1 wherein said cloud controller is configured to execute device awareness triggers when said cloud controller finds no application layer trigger.
8. The IOT network of claim 1 wherein said cloud controller is configured to determine policies and tasks to transmit to said plural nodes based at least in part upon sensor data received by said cloud controller and resulting from measurement of a physical parameter by one of said plurality of first MDTU sensors.
9. The IOT network of claim 1 wherein said first MDTU is configured to transmit sensor data from different MDTU sensors along different communication paths.

11. The IOT network of claim 10, wherein said first MDTU stores latency and bandwidth limits of different communication paths in the IOT network and determines which communication path to send at least one of the distinct streams based upon one of the stored latency and bandwidth limits.
12. The IOT network of claim 1, wherein said first MDTU is configured to execute a sensor hash function on sensor data and transmit the output of the hash function with corresponding sensor data.
13. The IOT network of claim 1, wherein said first MDTU is configured to seed a key generating algorithm with sensor data that results from measurement of a physical quantity and a sensor hash.
14. The IOT network of claim 1, wherein said IOT network is programmed and/or configured to provide a Virtual Reality (VR) based upon sensor data collected from a plurality of sensors.
15. The IOT network of claim 14, wherein said IOT network is programmed to determine a time evolution of said VR based upon the sensor data collected from a plurality of sensors.
16. The IOT network of claim 15, wherein said IOT network is programmed to transmit instructions when said time evolution of said VR predicts a predetermined event.
17. The IOT network of claim 15, wherein said IOT network is programmed to run simulations by varying the sensor data collected from a plurality of sensors to time evolution of simulations.
18. The IOT network of claim 17, wherein said IOT network is configured to store results of simulations for at least one of geographic region abnormalities and logical region abnormalities.




Claims 1, 3, 5-6 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent Application 16605191 in view of Rao, U.S. Patent 9,736,699. Claim 1 of Application 16605191 do not claim sensors in the form of message data units. Rao teaches retransmit sensor data from each one of said plurality of first MDTU sensors in the form of message data units (col. 11, lines 20-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Rao’s teaching because by doing so it would allow a system to collect different sensor data for efficient transmission [col. 1, lines 21-33; col. 7, lines 1-2]
Except for the identified elements above, claim 1 of Application 16605191 contains every elements of claims 1, 3, 5-6 and 10 in the instant application and thus anticipate claims 1, 3, 5-6 and 10  of the instant application. Claims 1, 3, 5-6 and 10 of the instant application therefore are not patently distinct from the earlier claims and as such is unpatentable over obvious-type double patenting. 
This is a provisional obviousness-type double patenting rejection.

Claims 2, 4, 7, 8, 9 and 11-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 4, 7, 8, 9 and 11-18 of U.S. Patent Application 16605191 in view of Rao, U.S. Patent 9,736,699. Claims 2, 4, 7, 8, 9 and 11-18 of Application 16605191 do not claim sensors in the form of message data units. Rao teaches retransmit sensor data from each one of said plurality of first MDTU sensors in the form of message data units (col. 11, lines 20-32).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include Rao’s teaching because by doing so it would allow a system to collect different sensor data for efficient transmission [col. 1, lines 21-33; col. 7, lines 1-2]
Except for the identified elements above, claims 2, 4, 7, 8, 9 and 11-18 of Application 16605191 contains every elements of claims 2, 4, 7, 8, 9 and 11-18 in the instant application and thus anticipate claims 2, 4, 7, 8, 9 and 11-18 of the instant application. Claims 2, 4, 7, 8, 9 and 11-18 of the instant application therefore are not patently distinct from the earlier claims and as such is unpatentable over obvious-type double patenting. 
This is a provisional obviousness-type double patenting rejection.
Objection

	The following claims are objected to for the following typographical and/or grammatical error:
Claim 1, line 1, “IOT” should be “Internet of Things (IOT)”; Claim 2, line 3, “it” should be “the network edge agent”; claim 3, line 1, “said  cloud controller” should be “a cloud controller”; Lines 4 and 5, “could controller” should be “cloud controller”; Claim 6, line 2, “it” should be “said cloud controller”; Claim 7, line 2, “it” should be “said cloud controller”; Claim 15, line 2, “sensor data collected from a plurality of sensors” should be “the sensor data collected from a plurality of sensors” ; Claim 17, line 2, “sensor data collected from a plurality of sensors” should be “the sensor data collected from a plurality of sensors”; Claim 19, line 1, “determine” should be “to determine” 

Claim Objection

	Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because one or more claims may be presented in dependent form, referring back to and further limiting another claim or claims in the same application. See MPEP § 608.01(n). (i.e., Claim 15 is dependent on claim 15)  For examination purpose, claim 15 is interpreted as dependent on claim 14.
   
Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim language in the following claims is not clearly understood:
As per claim 1, line 1, it is unclear what is scope of the term “novel” recited in the claim.
As per claim 12, lines 2, it is unclear whether “sensor hash” within the parenthesis is positively recited in the claim.  
As per claim 19, line 2, it is unclear what is the mete and bound of “relatively effective” (i.e., this is a relative phrase)
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao, U.S. Patent 9,736,699 (hereinafter Rao).
As per claim 1, Rao teaches the invention substantially as claimed for a  novel IOT network, comprising:
a plurality of IOT network nodes, each node comprising at least one CPU, memory, firmware, an operating system, and I/O for communicating with other nodes (col. 11, lines 24-31, e.g., various IoT devices or sensors communicating with mobile device);
wherein a first MDTU is one of said plurality of IOT network nodes (col. 3, lines 46-56; col. 11, lines 24-31, e.g., mobile device includes transceiver to receive data from various IoT devices or sensors based on transmission modes or protocols);
a plurality of first MDTU sensors, wherein each one of said plurality of first MDTU sensors is designed to provide sensor data of a physical parameter to the said first MDTU (col. 11, lines 24-31, e.g., various IoT devices or sensors transmit data to mobile device using different transmission modes or protocols; col. 11, line 45-col, 12, line 2; col. 10, lines 55-65; col. 13. lines 35-52: col. 8, lines 43-53, e,g., cloud controller acquires various reading from devices for dynamic routing policies/rules and resulting measurement of physical parameters from devices); and
wherein said MDTU is configured to retransmit sensor data from each one of said plurality of first MDTU sensors in the form of message data units to at least one other node of the IOT network (col. 11, lines 20-32, e.g., various IoT devices or sensors forward data to mobile device and these data (packets comprised of messages) are send to a server, another mobile device, tower, AP, network box, switch, etc.).
As per claim 3, Rao teach the invention as claimed in claim 1 above.  Rao further teach comprising said cloud controller (col. 10, lines 55-67; col. 11, line 48-col. 12, line 2; col. 14, lines 63-col. 15, line 28);
wherein said cloud controller is configured to communicate policies and tasks to plural nodes of said plurality of IOT network nodes (col. 10, lines 55-67; col. 11, line 48-col. 12, line 2; col. 14, lines 63-col. 15, line 28, e.g., cloud controller communicates policies and rules to nodes/devices of IoT network);  and
wherein said could controller is configured to determine policies and tasks to transmit to said plural nodes based at least in part upon data received by said could controller from nodes of said IOT network (col. 10, lines 62-67; col. 11, lines 34-36, 45-51; col. 11, line 48-col. 12, line 2; col. 14, line 63-col. 15, line 28, e.g., cloud controller determines rules based on readings and data from nodes/devices of the IoT network).
As per claim 4, Rao teach the invention as claimed in claim 3 above.  Rao further teach wherein said cloud controller is programmed to determine and communicate policies and tasks to said plural nodes of said plurality of IOT network nodes that improve at least one of spectral efficiency, resource utilization rate, and real-time ability (col. 11, lines 47-67; col. 1, lines 22-33; col. 6, line 63-col. 7, line 2; col. 14, line 62-col. 15, line 28).
As per claim 8, Rao teach the invention as claimed in claim 3 above.  Rao further teach wherein said could controller is configured to determine policies and tasks to transmit to said plural nodes based at least in part upon sensor data received by said cloud controller and resulting from measurement of a physical parameter by one of said plurality of first MDTU sensors (col. 11, line 45-col. 12, line 2; col. 10, lines 55-65; col. 13, lines 35-52; col. 8, lines 43-53, e.g., cloud controller acquires various reading from devices for dynamic routing policies/rules and resulting measurement of physical parameters from devices).
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 9, 10, 12  are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Subramanian et al, U.S. patent Application Publication 2015/0312125 (hereinafter Subramanian).
As per claim 2, Rao teach the invention as claimed in claim 1 above.  Rao does not teach a network edge agent.  Subramanian teach wherein said first MDTU further comprises a network edge agent configured to receive and implement policies and tasks transmitted to it from a cloud controller ([14][23][32], e.g., edge network device receives rules).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Subramanian’s teaching into Rao’s system in order to allow Rao’s system to receive a stream of data from a sensor/IoT device for efficient transmission [ Rao, col. 1, lines 21-33; col. 7, lines 1-2]

As per claim 5, Rao teach the invention as claimed in claim 3 above.  Although Rao teaches wherein said cloud controller is configured to execute application layer triggers, and device awareness triggers (col. 12, lines 15-22; col. 14, line 64-col. 15, line 28, e.g., cloud controller execute rules based on type of applications), however, Rao does not specifically teach periodic trigger.  Subramanian teach wherein said cloud controller is configured to execute periodic triggers, application layer triggers, and device awareness triggers  (abstract; [18][19], e.g. rules based on type of applications).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Subramanian’s teaching into Rao’s system in order to allow Rao’s system to receive a stream of data from a sensor/IoT device for efficient transmission [ Rao, col. 1, lines 21-33; col. 7, lines 1-2]
As per claim 9, Rao teaches the invention as claimed in claim 1 above. Rao does not teach wherein said first MDTU is configured to transmit sensor data from different one of said plurality of first MDTU sensors along different communication paths.  Subramanian teaches wherein said first MDTU is configured to transmit sensor data from different one of said plurality of first MDTU sensors along different communication paths ( [14][16][26][32]; fig. 1, e.g., edge network device to deliver different parts of the same flow to different endpoints).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Subramanian’s teaching into Rao’s system in order to allow Rao’s system to receive a stream of data from a sensor/IoT device for efficient transmission [ Rao, col. 1, lines 21-33; col. 7, lines 1-2]
As per claim 10, Rao teaches the invention as claimed in claim 1 above.  Although Rao teaches wherein said first MDTU is configured to split a stream of data into distinct streams and to transmit the distinct streams of data along different communication paths (col. 6, line 49-col. 7, line 2; col. 11, lines 24-31; col. 10, lines 22-41; col. 17, lines 2-5, 53-67; col. 1, lines 22-33; col. 3, lines 45-56, e.g., mobile device is configured to split a stream of data into parts of streams to be transmitted along different communication paths), however, Rao did not specifically teach a stream of data originating from one sensor.  Subramanian teaches a stream of data originating from one sensor (fig. 1; [14][16], e.g., each of IoT devices provides a stream of data to an edge network device).  Furthermore, Subramanian teaches wherein said first MDTU is configured to split a stream of data originating from one sensor into distinct streams and to transmit the distinct streams of data along different communication paths ([14][16][26][32], e.g., edge network device to deliver different parts of the same flow to different endpoints).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Subramanian’s teaching into Rao’s system in order to allow Rao’s system to receive a stream of data from a sensor/IoT device for efficient transmission [ Rao, col. 1, lines 21-33; col. 7, lines 1-2]
As per claim 12, Rao teach the invention as claimed in claim 1 above.  Rao does not teach wherein said first MDTU is configured to execute a sensor hash function on sensor data and transmit the output of the hash function (sensor hash) with corresponding sensor data.  Subramanian teaches wherein said first MDTU is configured to execute a sensor hash function on sensor data and transmit the output of the hash function (sensor hash) with corresponding sensor data([47]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Subramanian’s teaching into Rao’s system in order to allow Rao’s system to receive a stream of data from a sensor/IoT device for efficient transmission [ Rao, col. 1, lines 21-33; col. 7, lines 1-2]
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rao and Subramanian in view of Cella et al, U.S. patent Application Publication 2018/0284737 (hereinafter Cella).
As per claim 11, Rao and Subramanian teach the invention substantially as claimed in claim 10 above.  Rao and Subramanian did not teach latency and bandwidth.  Cella teaches wherein said first MDTU stores latency and bandwidth limits of different communication paths in the IOT network and determines which communication path to send at least one of the distinct streams based upon one of the stored latency and bandwidth limits ([2041][2045]-[2047]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cella’s teaching into Rao and Subramanian’s system in order to allow network conditions to be use by Rao and Subramanian’s system to optimize the transmission/routing of data.  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Rao and Subramanian in view of Nix, U.S. patent Application Publication 2019/0097793 (hereinafter Nix).
As per claim 13, Rao teach the invention as claimed in claim 1 above.  Rao does not teach wherein said first MDTU is configured to seed a key generating algorithm with sensor data that results from measurement of a physical quantity and a sensor hash.  Subramanian teach wherein said first MDTU is configured to use a key generating algorithm with sensor data that results from measurement of a physical quantity and a sensor hash ([32][47][79]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Subramanian’s teaching into Rao’s system in order to allow Rao’s system to receive a stream of data from a sensor/IoT device for efficient transmission [ Rao, col. 1, lines 21-33; col. 7, lines 1-2]

Rao and Subramanian did not teach to seed a key generating algorithm.   Nix teaches to seed a key generating algorithm with sensor data that results from measurement of a physical quantity and a sensor hash ([21][55][107]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Nix’s teaching into Rao and Subramanian’s system in order to allow the key generating algorithm in Rao and Subramanian’s system to be randomly seeded for ensuring the security of Rao and Subramanian’s system (abstract).  
Claims 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Kilner et al, U.S. patent Application Publication 2018/0308024 (hereinafter Kilner).
As per claim 14, Rao teach the invention as claimed in claim 1 above.  Rao does not teach Virtual Reality.  Kilner teaches wherein said IOT network is programmed and/or configured to provide a Virtual Reality (VR) based upon sensor data collected from a plurality of sensors ([14][17][21][45][108][115] [118] [128] [129][176][177]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kilner’s teaching into Rao’s system in order to allow user of Rao’s system to visualize the IoT network, thus improving the user’s ease of understanding in Rao’s system.  
As per claim 15, Rao and Kilner teach the invention substantially as claimed in claim 14 above.  Kilner further teach wherein said IOT network is programmed to determine a time evolution of said VR based upon sensor data collected from a plurality of sensors ([14][17][21][118], e.g., progression of time of the VR based on sensor data feeds).
As per claim 17, Rao and Kilner teach the invention substantially as claimed in claim 15 above.  Kilner further teach wherein said IOT network is programmed to run simulations by varying sensor data collected from a plurality of sensors to time evolution of simulations ([141][118][143][176][177], e.g., run independent simulations of scenes by changing sensor data to different color and size to change in time of the simulation).
As per claim 18, Rao and Kilner teach the invention substantially as claimed in claim 17 above.  Kilner further teach wherein said IOT network is configured to store results of simulations for at least one of geographic region abnormalities and logical region abnormalities ([141][118][119], e.g., running/storing simulations for geographic region (e.g., Chicago Warehouse) with changed color/size to alert user of change in status).
As per claim 19, Rao and Kilner teach the invention substantially as claimed in claim 17 above.  Kilner further teach wherein said IOT network is configured determine responses to simulations that are relatively effective in achieving a desired result ([14][111], e.g., determine user controls over navigating both the time and space of the VR model that are effective in achieving a desired visual representation; determine responses (issues/resolutions) to the IOT VR simulation in achieving desire operation/process).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rao and Kilner in view of Cella.
As per claim 16, Rao and Kilner teach the invention substantially as claimed in claim 15 above.  Rao and Kilner did not teach VR predicts a predetermined event.  Cella teaches wherein said IOT network is programmed to transmit instructions when said time evolution of said VR predicts a predetermined event ([228], e.g., sending instruction for turning on or off sensors based on turning on or off sensors in permutations over time, tracking success outcomes such as contributing to success in predicting a failure).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cella’s teaching into Rao and Kilner’s system in order to allow their system to use virtual reality to detect failure in advance, thus reducing the cost of actual failures in Rao and Kilner’s system.  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rao and Kilner in view of  Przechocki et al, U.S. patent Application Publication 2019/0188797 (hereinafter Przechocki).
As per claim 20, Rao and Kilner teach the invention substantially as claimed in claim 19 above.  Rao and Kilner did not teach fire suppression.  Przechocki teaches wherein said desired result is fire suppression (e.g., computational models based on sensor data resulting in action algorithms for the robotic sensor to execute.  For example, use the robotic sensor to aid in fire suppression as well as to contact fire department).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Przechocki’s teaching into Rao and Kilner’s system in order to allow their system to use virtual reality to detect failure in advance, thus reducing the cost of actual failures in Rao and Kilner’s system.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.

/PHILIP C LEE/Primary Examiner, Art Unit 2454